NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 8 December 2021, has been entered into record.  In this amendment, claims 1, 4, 8, 11, 15, and 19 have been amended, claims 2, 7, 14, 18, and 20 have been canceled, and claims 21-24 have been added.

Claims 1, 3-6, 8-13, 15-17, 19, and 21-24 are presented for examination.


Response to Arguments
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 8 December 2021, with respect to claims 1, 3-6, 8-13, 15-17, 19, and 21-24 have been fully considered and are persuasive.  The rejection of 8 July 2021 has been withdrawn. 

Drawings
The drawings were received on 8 December 2021.  These drawings are accepted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sreenivas Vedantam on 26 January 2022.

The application has been amended as follows: 

In claim 1, lines 12-14:
“an exposure window associated with the computing device, wherein the exposure window indicates a period during which the computing device remains unpatched after a new patch associated with the computing device is released, “
In claim 1, lines 22-23:
“initiating generation of an attack path based on the risk profile, the attack path indicating a route through which an attacker accesses the computing device, 
wherein the exposure window indicates an average period during which the computing device remains unpatched after a new patch associated with the computing device is released.”
In claim 8, lines 11-13:
“a protection window associated with the computing device
In claim 8, lines 20-21:
“wherein the exposure window indicates an average period during which the computing device remains unpatched after a new patch associated with the computing device is released.”
In claim 15, lines 10-12:
“an exposure window associated with the computing device, 
In claim 15, lines 20-21:
“initiate generation of an attack path based on the risk profile, the attack path indicating a route through which an attacker accesses the computing device, 
wherein the exposure window indicates an average period during which the computing device remains unpatched after a new patch associated with the computing device is released.”
In claim 24, lines 1-3:
“The method of claim 1, wherein the period during which the computing device remains unpatched after a new patch associated with the computing device is released further comprises [[an]]the average period.”


Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17, 19, and 21-24 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 8 July 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 8 July 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cornell et al. (US 2018/0025154 A1) discloses a system and method for correlating static and dynamic application security testing results for a web and mobile application.
Futoransky et al. (WO 2012/170423 A1) discloses a system and method for providing automated computer security compromise as a service.
Liu (WO 2006/039208 A2) discloses a system and method for threat protection.
Olalere (US 2021/0297441 A1) discloses a system and method for determining cybersecurity rating and risk scoring.
Patel et al. (US 2018/0351987 A1) discloses a system and method for device vulnerability management.
Payne et al. (WO 2004/075006 A2) discloses a system and method for network audit policy assurance.
Perkal et al. (US 2020/0380522 A1) discloses a system and method for remote detection of computer device attributes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431